FILED
                            NOT FOR PUBLICATION                             MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSHUA RASHID RADWAN,                            No. 11-56415

              Plaintiff - Appellant,             D.C. No. 8:08-cv-00786-AG-AN

  v.
                                                 MEMORANDUM *
COUNTY OF ORANGE; MICHAEL
CARONA; JAMES FOUSTE; MARK
KUNAR; MARK HERGESHEIMER;
MICHAEL PADILLA; MANUEL
GARCIA; CYRIL FOSTER; DAVID
HERNANDEZ; JARRETT KURIMAY;
MATTHEW PRINCE; IRA ESSOE;
SEAN HILLIARD,

              Defendants - Appellees.



                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                        Argued and Submitted May 6, 2013
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: PREGERSON and FISHER, Circuit Judges, and GWIN, District Judge.**

      Plaintiff Joshua Radwan appeals the district court’s grant of summary judgment

on his 42 U.S.C. § 1983 unlawful search and seizure claim. Radwan says that Heck

v. Humphrey, 512 U.S. 477 (1984), does not bar this claim. Radwan also appeals the

jury’s verdict in the defendants’ favor on his § 1983 excessive force claim. He says

that the district court erred by allowing an in-court demonstration of the use of leg

irons; admonishing Radwan’s counsel in front of the jury; and allowing the defense

attorney to vouch for the defendant police officers. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      1. The district court properly ruled that Heck bars Radwan’s § 1983 unlawful

search and seizure claim. We have repeatedly found Heck to bar § 1983 claims, even

where the plaintiff’s prior convictions were the result of guilty or no contest pleas.

See, e.g., Szajer v. City of Los Angeles, 632 F.3d 607 (9th Cir. 2011); Whitaker

v.Garcetti, 486 F.3d 572 (9th Cir. 2007); Guerrero v. Gates, 442 F.3d 697, 704 (9th

Cir. 2006). In his § 1983 suit, Radwan challenges the search and seizure of the

marijuana that formed the basis of his conviction for marijuana possession under

California Health and Safety Code § 11357(b). Were Radwan to succeed on his



        **
             The Honorable James S. Gwin, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.

                                          2
§ 1983 search and seizure claim, such success would necessarily imply the invalidity

of his conviction for marijuana possession.1 Thus, Heck bars this claim.

      Moreover, even though Radwan could not pursue habeas corpus relief, Heck

bars his § 1983 search and seizure claim because he failed to meet Heck’s favorable

termination requirement due to his own lack of diligence. See Guerrero, 442 F.3d at

704-05; Cunningham v. Gates, 312 F.3d 1148, 1153 n.3 (9th Cir. 2002).

      2. The district court did not abuse its discretion when it permitted the in-court

demonstration of the use of leg irons. The demonstration was directly relevant to a

disputed issue: whether the deputies safely could have checked, loosened, or removed

Radwan’s leg irons after he complained they were too tight. The demonstration was

not unduly prejudicial in light of its probative value and the limits the district court

properly placed on the demonstration.

      3. The district court did not abuse its discretion when it admonished Radwan’s

counsel for showing a video montage with repetitive and potentially misleading video




      1
        Heck also bars Radwan’s state-law false arrest claims because success on
those claims would call into question the lawfulness of his prior conviction for
marijuana possession. See Yount v. City of Sacramento, 183 P.3d 471, 484 (Cal.
2008) (acknowledging that Heck “is a rule of federal law that applies only to
federal causes of action” but concluding that state law also bars a plaintiff from
prosecuting state law claims that would necessarily imply the invalidity of a prior
state conviction).

                                           3
excerpts. See Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 885 (9th Cir. 1991);

United States v. Bennett, 702 F.2d 833, 836 (9th Cir. 1983).

      4. We do not decide whether the rule against vouching applies to civil trials

because, even if certain of defense counsel’s statements would constitute vouching,

any prejudice was dissipated by Radwan’s counsel’s objection, the court sustaining

the objection, and the court instructing the jury that attorneys are not permitted to

vouch and that attorney arguments do not constitute evidence. See Doe ex rel. Rudy-

Glanzer v. Glanzer, 232 F.3d 1258, 1270-71 (9th Cir. 2000).

      AFFIRMED.




                                         4